DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claims 1, 7, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minezawa (2017/0314440) in view of Lee et al. (2016/0159247), further in view of Han et al. (2017/0012310).
Regarding claim 1, Minezawa discloses an apparatus for urea injection (“urea-water solution injection system”; see paragraph 29) in a vehicle (see paragraphs 1-2), the apparatus comprising:
a urea injector (“urea-water solution injection device”; see paragraph 30) configured to inject urea into an exhaust pipe of the vehicle;
the apparatus configured to circulate coolant for cooling the urea injector using the coolant (see paragraph 30); and
(10; see paragraph 31) configured to control delivery of coolant to ensure the urea injector is maintained at an appropriate temperature, including avoiding an excessively high temperature (see paragraph 36).

Minezawa does not disclose an apparatus for urea injection in a vehicle, the apparatus comprising:
a urea injector configured to inject urea into an exhaust pipe of the vehicle;
a pump configured to circulate cooling water for cooling the urea injector using the cooling water; and
a controller configured to apply a reference current to the pump, measure a time taken until a revolutions per minute (RPM) of the pump reaches a reference RPM, and determine the shortage of the cooling water in the pump based on the measured time and a reference time,
wherein the controller is configured to determine that the cooling water is insufficient in the pump when the measured time is not within a range preset based on the reference time.

Lee et al. disclose 
a pump (see paragraph 29) to deliver coolant, 
cooling water (see paragraph 29) being used as coolant, and
controlling the pump by applying a reference current (“fixed current” of paragraph 30, or commanded power current of paragraphs 34-36) to the pump, measuring RPM of the pump as a function of time (see paragraphs 36, 41, and 46), and determining the shortage of the cooling water in the pump based on the measured RPM as a function of time (supra).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Minezawa to include a pump, similarly to the (see paragraph 29).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination of Minezawa and Lee et al. such that the coolant were cooling water, similarly to the invention of Lee et al., because cooling water is effective as a coolant, as suggested by Lee et al. (see paragraph 29).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination of Minezawa and Lee et al. such that the controller were configured to apply a reference current to the pump, measuring RPM of the pump as a function of time, and determining the shortage of the cooling water in the pump based on the measured RPM as a function of time, similarly to the invention of Lee et al., in order to determine whether the proper amount of coolant is circulating, as suggested by Lee et al. (see paragraph 45).

Han et al. disclose determining whether a pump is delivering sufficient coolant based on whether its RPMs attain reference values by reference times (see paragraphs 70-71).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination to include measuring a time taken until a revolutions per minute (RPM) of the pump reaches a reference RPM, and determining the shortage of the cooling water in the pump based on the measured time and a reference time, wherein the controller is configured to determine that the cooling water is insufficient in the pump when the measured time is not within a range preset based on the reference time, as suggested by the reference by Han et al., in order to determine delivery of an appropriate amount of coolant, as discussed by Han et al. (see paragraphs 70-71).

(5-100%; see paragraph 36).

Regarding claims 9 and 11, see the foregoing rejections of claims 1 and 7, respectively.


Claims 3-6, 8, 12-13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minezawa (2017/0314440) in view of Lee et al. (2016/0159247), further in view of Han et al. (2017/0012310), further in view of Kumagai (2016/0282133).
See the foregoing rejections of claims 1 and 9 for limitations recited therein. 
Regarding claim 3, Minezawa discloses the apparatus of claim 1, wherein the controller performs control dependent on the current state of the engine (see paragraph 34).
This combination of references does not teach the apparatus of claim 1, wherein the controller is configured to access a vehicle network to collect stage information of a gear shifter and position information of an accelerator pedal.
Kumagai discloses accessing a vehicle network to collect stage information of a gear shifter and position information of an accelerator pedal (see paragraph 35).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination of Minezawa and Lee et al. such that the controller were configured to access a vehicle network to collect stage information of a gear shifter and position information of an accelerator pedal, similarly to the invention of Kumagai, in order to acquire information on the current state of the engine, as suggested by Kumagai (see paragraph 35).

(see the foregoing rejection of claim 3; and paragraph 34 of Minezawa), and further configured to apply the reference current to the pump in a state that the gear shifter is in a neutral stage (supra).
Regarding claim 5, this combination of references further teaches the apparatus of claim 1, wherein the controller is configured to access a vehicle network to collect stage information of an accelerator pedal (see the foregoing rejection of claim 3; and paragraph 34 of Minezawa), and further configured to apply the reference current to the pump in a state that the accelerator pedal is off (supra).
Regarding claim 6, this combination of references further teaches the apparatus of claim 3, wherein the vehicle network includes at least one selected from the group consisting of a controller area network (CAN) (¶ 35 of Kumagai), a local interconnect network (LIN), FlexRay, and a media oriented system transport (MOST).

Regarding claim 8, this combination of references does not teach the apparatus of claim 1, further comprising:
a display to display a determination result of the controller.
Kumagai discloses a display to display vehicle operating parameters (see paragraph 41).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination of Minezawa, Lee et al., and Kumagai to include a display to display a determination result of the controller, similarly to the invention of Kumagai, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 12, see the foregoing rejection of claim 8
Regarding claim 13, see the foregoing rejection of claims 1 and 3.
Regarding claims 15-17, see the foregoing rejection of claims 7, 6, and 8, respectively.
Response to Arguments
Applicant’s arguments, see remarks, filed 12/30/20, with respect to the rejection(s) of claim(s) 1-2, 9-10, and 13-14 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the reference by Han et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369.  The examiner can normally be reached on M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
                                                                                                                                                                                         /ROY Y YI/Primary Examiner, Art Unit 2852